DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,720,995 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, determining a dispersion slope of a channel between a transmitter and a receiver based on a temperature of the transmitter and a wavelength used by the transmitter to transmit signals over the channel; determining a maximum power and a minimum power for transmission over the channel; assigning a plurality of rails to a corresponding plurality of power levels, wherein amplitude differences between adjacent rails of the plurality of rails are based on the dispersion slope and produce a first eye pattern with a first Ratio of Level Mismatch (RLM) less than one.
	Claim 7, receiving, from the remote receiver, tuning parameters based on a dispersion of the channel based on a first difference between the first known eye pattern as transmitted and as received and a second difference between the second known eye pattern as transmitted and as received; and adjusting transmission rail values used to encode data for transmission over the channel by the local transmitter based on the tuning parameters to produce a conditioned signal for transmission with an unequally spaced eye pattern.

	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAI M LEE/Examiner, Art Unit 2636